DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US Pg. Pub. No. (2019/0184838) referred to hereinafter as Lee.
As per claim 1, Lee teaches a method to distribute power in an electrical power delivery environment (see at least Abstract), the method comprising: detecting incoming electrical power provided by a connection with a power source (see at least abstract, Summary, Para 28, 53,); determining power needs for a vehicle electrical storage system (see at least abstract, Summary, Para 28, 53, 60); determining power needs for a climate control unit used in a transport climate control system (see at least abstract, Summary, Para 28, 53, 60, fig. 2); determining electrical power source priorities among the vehicle electrical storage system and the climate control unit based on at least the determined power needs (see at least abstract, Summary, Para 28, 53, 60, fig. 2); and apportioning the incoming electrical power between the vehicle electrical storage system and the climate control unit based on at least in part the determined electrical power source priorities (see at least abstract, Summary, Para 28, 53, 60, fig. 2 s15-s17).

As per claim 2, Lee teaches a method of claim 1, wherein the method is executed by a power distribution unit that is electrically affixed to a vehicle that is at least partially electrically powered (see at least abstract, Summary, Para 28, 53, 60, fig. 2).

As per claim 3, Lee teaches a method of claim 2, wherein the determining of electrical charging priorities includes assessing a time required to fully power the vehicle electrical storage system and the climate control unit (see at least abstract, Summary, Para 28, 53, 60, fig. 2).

As per claim 4, Lee teaches a method of claim 2, wherein the determining of the electrical power source priorities includes placing a higher priority on delivering power to the climate control unit (see at least abstract, Summary, Para 28, 53, 60, fig. 2).

As per claim 5, Lee teaches a method of claim 4, wherein the vehicle electrical storage system delivers power to a battery of the vehicle (see at least abstract, Summary, Para 28, 53, 60, fig. 2).

As per claim 6, Lee teaches a method of claim 4, wherein the power is delivered to an electrical storage device of the climate control unit (see at least abstract, Summary, Para 28, 53, 60, fig. 2).

As per claim 7, Lee teaches a method of claim 4, wherein the determining of electrical power source priorities includes prioritizing transport load integrity over delivering power to the vehicle electrical storage system (see at least abstract, Summary, Para 28, 53, 60, fig. 2).

As per claim 8, Lee teaches a method of claim 1, wherein the apportioning includes directing at least a majority of the incoming electrical power to the climate control unit (see at least abstract, Summary, Para 28, 53, 60, fig. 2).

As per claim 9, Lee teaches a method of claim 1, wherein the apportioning includes directing at least some of the incoming electrical power to the vehicle electrical storage system (see at least abstract, Summary, Para 28, 53, 60, fig. 2).
As per claims 10-20, the limitations of claims 10-20 are similar to the limitations of claims 1-9, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665